                              Case 1:19-cv-00139-JTN-ESC ECF No. 1 filed 02/24/19 PageID.1 Page 1 of 9




                                           IN THE UNITED STATES DISTRICT COURT
                                          FOR THE WESTERN DISTRICT OF MICHIGAN

                            ERIC OSTERGREN,
                                 Plaintiff,                                 Case No.: 19-cv-139
                                                                         Honorable _______________
                                  v.
                                                                               COMPLAINT
                            HEATHER S. FRICK, in her                         JURY DEMANDED
                            official and personal capacities,
                                   Defendant
                                                                 /

                            OUTSIDE LEGAL COUNSEL PLC
OUTSIDE LEGAL COUNSEL PLC




                            PHILIP L. ELLISON (P74117)
                            Attorney for Plaintiff Ostergren
     www.olcplc.com




                            PO Box 107
                            Hemlock, MI 48626
                            (989) 642-0055
                            (888) 398-7003 - fax
                            pellison@olcplc.com


                                                            COMPLAINT

                                 NOW COMES Plaintiff ERIC OSTERGREN, by and through counsel,
                            and complains as follows:

                                                                PARTIES
                                 1.   Plaintiff ERIC OSTERGREN is a resident of the State of
                            Michigan.

                                  2.   Defendant HEATHER S. FRICK is a state official who has been
                            sued in both her personal and official capacities.

                                                           JURISDICTION

                                    3.    This Honorable Court has original jurisdiction pursuant to 28
                            U.S.C. §§ 1331 and 1343 as this case involves federal questions and federal
                            civil rights under the United States Constitution and 42 U.S.C. § 1983.

                                                                     1
                              Case 1:19-cv-00139-JTN-ESC ECF No. 1 filed 02/24/19 PageID.2 Page 2 of 9




                                   4.   Venue is proper in this district pursuant to 28 U.S.C. § 1391 as it
                            is believed, on information and belief, that Defendant HEATHER S. FRICK
                            both resides and does business in Ingham County.

                                                    GENERAL ALLEGATIONS

                                  5.    Plaintiff ERIC OSTERGREN owns a secondary home and
                            property in Gerrish Township, Michigan, and has been quite active in the
                            governance of this township containing his property near beautiful Higgins
                            Lake.

                                  6.    It came to the attention of Plaintiff ERIC OSTERGREN that a
                            local Gerrish Township assessor was improperly and perhaps unlawfully
                            assessing properties in a manner contrary to Michigan law.
OUTSIDE LEGAL COUNSEL PLC




                                  7.    Plaintiff ERIC OSTERGREN raised these issues publicly but was
                            often times ignored because he himself was not a licensed assessor.
     www.olcplc.com




                                  8.   As a result, Plaintiff ERIC OSTERGREN decided to become a
                            licensed assessor or as it is formally known, a Michigan Certified Assessing
                            Officer (MCAO).
                                 9.   The Michigan State Tax Commission, for which Defendant
                            HEATHER S. FRICK is its Executive Director, is statutorily responsible to
                            educate and certify assessing officers, see MCL 211.10d.

                                 10. Assessors serve as public officials for cities, townships, counties
                            and have the primary duty is to help establish the assessment values of land
                            and properties for state taxing purposes.
                                 11. The assessed values of properties are a major factor in
                            determining property owners’ annual real property tax.
                                  12. To become a Michigan Certified Assessing Officer (MCAO), an
                            applicant may either take in-persons classes or undertake that MCAO Self-
                            Study Program.
                                  13. The MCAO Self-Study Program includes assessing material
                            related to nine major areas of study, which are 1.) real and personal property
                            appraisal concepts (cost and sales); 2.) land value determinations; 3.) legal
                            descriptions and tax maps; 4.) the assessors manual – including use of
                            county multipliers (including field work); 5.) development of economic


                                                                  2
                              Case 1:19-cv-00139-JTN-ESC ECF No. 1 filed 02/24/19 PageID.3 Page 3 of 9




                            condition factors; 6.) sales studies and the equalization process; 7.) income
                            approach; 8.) exemptions and transfer of ownership; and 9.) property tax
                            administration.

                                 14. To participate in the MCAO Self-Study Program, an application
                            must be completed and submitted to the Michigan State Tax Commission,
                            along with the required payment, see Exhibit C.

                                  15. As relevant for this case, the application requires a signed non-
                            disclosure agreement, see Exhibit C.

                                 16. The required payment is $200.00 for the self-study materials and
                            a $50.00 exam fee, see Exhibit C.

                                  17. The MCAO comprehensive exam is a one-part, 250 multiple
OUTSIDE LEGAL COUNSEL PLC




                            choice exam offered over four hours consisting of 25 questions for each the
                            following topic areas: appraisal concepts (cost and sales); land value
     www.olcplc.com




                            determinations legal descriptions and tax maps the assessors manual, plus
                            completion of a residential record card development of ECF’s sales studies
                            and the equalization process income approach exemptions and transfer of
                            ownership property tax administration.

                                  18. The purpose of the MCAO Self-Study Program is to learn the
                            legal and common practices of tax assessing so that upon passing the
                            examination, a person can be duly licensed to correctly and properly apply
                            Michigan’s complex property tax assessing law on the property owners and
                            taxpayers of Michigan.

                                 19. In addition to all these requirements, the State Tax Commission
                            also mandates, without option, that an applicant sign a Non-Disclosure
                            Agreement (“NDA”) by which an individual is restrained, by state action, from
                            discussing, sharing, and/or highlighting the manner by which Michigan’s
                            complex property tax assessing law is to be applied.
                                  20. The NDA is not optional and is a mandatory condition imposed
                            by the Michigan Tax Commission to apply for and/or complete the MCAO
                            Self-Study Program.

                                   21. The failure to undertake the MCAO Self-Study Program prevents
                            individuals like Plaintiff ERIC OSTERGREN from undertaking the licensing
                            requirements to become a Michigan Certified Assessing Officer.



                                                                 3
                              Case 1:19-cv-00139-JTN-ESC ECF No. 1 filed 02/24/19 PageID.4 Page 4 of 9




                                 22. Failure to be a Michigan Certified Assessing Officer precludes a
                            person from serving as in the role of an assessor in Michigan.
                               23. Plaintiff ERIC OSTERGREN signed up for and participated in the
                            MCAO Self-Study Program and signed the proposed NDA.

                                 24.   A copy of the signed NDA is attached as Exhibit E.
                                 25. After completing the MCAO Self-Study Program and taking the
                            250-question exam, Plaintiff ERIC OSTERGREN passed and was issued
                            MCAO license.

                                   26. After completing the MCAO Self-Study Program and becoming
                            fully and duly licensed, Plaintiff ERIC OSTERGREN continued to believe that
                            Gerrish Township Assessor Karleen Helmreic was violating the legal
OUTSIDE LEGAL COUNSEL PLC




                            standards and requirements expected of duly licensed MCAOs and is
                            imposing higher than authorized assessments thereby imposing wrongful
     www.olcplc.com




                            and higher property taxes on Gerrish Township residents in contravention of
                            state law.

                                   27. Plaintiff ERIC OSTERGREN wanted the Gerrish Township
                            officials to understand how the local assessor was improperly re-assessing
                            properties.

                                28. Plaintiff ERIC OSTERGREN reported these concerns to Gerrish
                            Township officials and the concerns were flatly ignored.
                                 29. To be clear, Plaintiff ERIC OSTERGREN is not an employee,
                            agent, or official with Gerrish Township.
                                 30. In addition, Plaintiff ERIC OSTERGREN also published that
                            material on-line to his group of online followers so the taxpayers in Gerrish
                            Township would know how this local government, of which Plaintiff ERIC
                            OSTERGREN is himself a property owner and taxpayer, was improperly re-
                            assessing properties.

                                  31. The statements made both to the Gerrish Township officials and
                            the public via online social media were of a public concern, namely the
                            lawfulness of assessments and related taxes.




                                                                 4
                              Case 1:19-cv-00139-JTN-ESC ECF No. 1 filed 02/24/19 PageID.5 Page 5 of 9




                                  32. As part of that online posting, Plaintiff ERIC OSTERGREN
                            included a portion of the MCAO Self-Study Program material pertaining to
                            re-assessing.

                                33. In April 2018, Plaintiff ERIC OSTERGREN filed a well-
                            documented administrative complaint with the Michigan State Tax
                            Commission regarding the improper calculation of ECF’s throughout Gerrish
                            Township, see Exhibit E.
                                  34. Thereafter, Defendant HEATHER S. FRICK responded denying
                            the administrative complaint in full.

                                  35. Further notice of the administrative complaint was provided to
                            Edward Koryzon, Jr. of the Michigan Department of Treasury, which resulted
                            in no corrective actions as to the assessments of Gerrish Township.
OUTSIDE LEGAL COUNSEL PLC




                                   36. On January 15, 2019, Defendant HEATHER S. FRICK sent a
     www.olcplc.com




                            letter to Plaintiff ERIC OSTERGREN stating—
                                       The State Tax Commission has received information regarding
                                       conduct that may warrant disciplinary action against your
                                       assessor certification up to and including suspension or
                                       revocation of your certificate. Specifically, you sent an email to
                                       the Supervisor of Gerrish Township and other Gerrish Township
                                       Officials on October 10, 2018 that included portions of the
                                       Michigan Certified Assessing Officer Self-Study Program
                                       materials. As stated in the signed Non-Disclosure Agreement
                                       “The Candidate acknowledges and agrees his/her assessing
                                       certification may be jeopardized and/or revoked by the STC if this
                                       NDA is violated in any manner.”

                                                                      ***

                                       In light of the violation of the NDA, staff has recommended that
                                       you proceed to an informal hearing before the Assessor
                                       Discipline Advisory Committee (ADAC) in accordance with the
                                       process set out in the State Tax Commission Complaint Process
                                       Regarding Assessment Administration Practices. The informal
                                       hearing has been scheduled on February 21, 2019 at 11:15 a.m.
                                       EST. The informal hearing will be held at 430 W. Allegan Street,
                                       Lansing, in the Richard Austin Building. Should you wish to
                                       provide a written response to these allegations for the ADAC to

                                                                 5
                              Case 1:19-cv-00139-JTN-ESC ECF No. 1 filed 02/24/19 PageID.6 Page 6 of 9




                                        consider, your response must be received in my office by
                                        5:00p.m. on February 14, 2019. Please be advised that this is an
                                        informal hearing. The ADAC will meet with you and allow you
                                        and/or your counsel, if represented, to address the specific
                                        allegations outlined above. The ADAC may also review
                                        additional information or ask questions. The ADAC will weigh the
                                        information presented to them and will make a recommendation
                                        to the State Tax Commission if any further action against your
                                        assessor certification is warranted.

                                  37. A fair and accurate copy of the January 15, 2019 letter is
                            attached as Exhibit F.

                                 38. Plaintiff ERIC OSTERGREN sought counsel and attended the
                            above-described “informal” hearing which was chaired and presided over by
OUTSIDE LEGAL COUNSEL PLC




                            Defendant HEATHER S. FRICK.
     www.olcplc.com




                                  39. A presentation was made by counsel for Plaintiff ERIC
                            OSTERGREN at the informal hearing that the NDA, as applied to the MCAO
                            Self-Study Program materials (but excluding any issue as to possible exam
                            questions), was and is unconstitutional.

                                  40. Defendant HEATHER S. FRICK was dismissive of the
                            constitutional concerns.
                                  41. Defendant HEATHER S. FRICK is a duly-licensed Michigan
                            attorney, and knows (or should know) her highest duty as a public official is
                            to obey and defend the protections provided by the US Constitution.

                                                         COUNT I
                                              FIRST AMENDMENT VIOLATION
                                                     42 U.S.C. § 1983
                                     (AGAINST DEFENDANT FRICK IN BOTH CAPACITIES)
                                  42.   The prior paragraphs are restated word for word herein.

                                   43. The Constitution restricts state government from curbing an
                            individual’s right to free speech.

                                   44. None of the MCAO Self-Study Program material is national
                            security sensitive (i.e. classified), protected by a secrecy statute, or subject
                            to intellectual property protection laws.


                                                                   6
                              Case 1:19-cv-00139-JTN-ESC ECF No. 1 filed 02/24/19 PageID.7 Page 7 of 9




                                  45. On information and belief, the Michigan Certified Assessing
                            Officer Self-Study Program materials are already part of the public domain
                            and is not confidential.

                                  46. The NDA, as involving the Michigan Certified Assessing Officer
                            Self-Study Program materials (but excluding any issue as to examination
                            questions), is a form of prior restraint and is unenforceable as a direct and
                            clear violation of the First Amendment to the United States Constitution.
                                   47. The actions of Defendant HEATHER S. FRICK, in both her
                            individual and official capacities, in enforcing and continued enforcement of
                            the NDA is a violation of the First Amendment to the United States
                            Constitution.
                                  48. Defendant HEATHER S. FRICK is a person, as that term is used
OUTSIDE LEGAL COUNSEL PLC




                            pursuant to 42 U.S.C. § 1983, acting under the color law who has subjected
                            or caused to be subjected Plaintiff ERIC OSTERGREN to the deprivation of
     www.olcplc.com




                            rights, privileges, or immunities secured by the First and Fourteenth
                            Amendments of the United States Constitution.
                                  49. Requiring the execution of the NDA as a condition of undertaking
                            the steps to become a licensed MCAO is a formally adopted/enacted policy
                            and/or customary practice of the Michigan State Tax Commission.

                                  50. Plaintiff ERIC OSTERGREN has been impaired in his ability to
                            speak to and serve the public by being chilled in his speech involving the
                            topics and information contained in the MCAO Self-Study Program materials
                            due to the improper enforcement of the NDA and for improper legal discipline
                            and/or challenges to the continued existence of Plaintiff ERIC
                            OSTERGREN’s MCAO license.

                                   51. The actions of Defendant HEATHER S. FRICK were purposely
                            and expressly designed to intentionally or wantonly cause chill, harm, and
                            injury to Plaintiff ERIC OSTERGREN due to the utter and complete disregard
                            of the constitutionally-protected rights of Plaintiff ERIC OSTERGREN.

                                  52. Said actions violate the First Amendment to the United States
                            Constitution, and is remedied inter alia by money judgment against
                            Defendant HEATHER S. FRICK, in her personal capacity, and a prospective
                            injunction against Defendant HEATHER S. FRICK, in her official and
                            personal capacities, pursuant to 42 U.S.C. §§ 1983 and 1988.


                                                                 7
                              Case 1:19-cv-00139-JTN-ESC ECF No. 1 filed 02/24/19 PageID.8 Page 8 of 9




                                                    COUNT II
                               UNCONSTITUTIONAL CONDITIONS DOCTRINE (DUE PROCESS)
                                                 42 U.S.C. § 1983

                                 53.   The prior paragraphs are restated word for word herein.

                                   54. Under federal law, a government may not condition a benefit or
                            an obligation to obtain lawful compliance by the surrender of constitutional
                            right(s) as a condition of obtaining the government’s favor or a benefit
                            thereof.

                                   55. By conditioning the terms of obtaining a MCAO license upon the
                            condition of imposing prior restraint, Defendant HEATHER S. FRICK, in her
                            official capacity, is violating and has violated the due process rights of
                            Plaintiff ERIC OSTERGREN under the doctrine of unconstitutional
OUTSIDE LEGAL COUNSEL PLC




                            conditions.
     www.olcplc.com




                                  56. Defendant HEATHER S. FRICK, in her official capacity, is
                            misusing governmental licensing power to cause the forced waiver of
                            constitutional right(s) in violation of due process.
                                  57. Said actions violate the Fourteenth Amendment to the United
                            States Constitution, and is remedied inter alia by money judgment against
                            Defendant HEATHER S. FRICK, in her personal capacity, and a prospective
                            injunction against Defendant HEATHER S. FRICK, in her official and
                            personal capacities, pursuant to 42 U.S.C. §§ 1983 and 1988.
                                                      RELIEF REQUESTED
                                 58. WHEREFORE,          Plaintiff       ERIC   OSTERGREN     respectfully
                            requests this Court to—
                                 a.    Enter an order, pursuant to the Declaratory Judgment Act,
                                       declaring the conduct of Defendant HEATHER S. FRICK,
                                       personally and officially, as being unconstitutional;

                                 b.    Enter an order for prospective injunctive relief to halt the illegal
                                       processes and procedures of Defendant HEATHER S. FRICK in
                                       violation of the United States Constitution;




                                                                     8
                             Case 1:19-cv-00139-JTN-ESC ECF No. 1 filed 02/24/19 PageID.9 Page 9 of 9




                                c.    Enter an order prospectively enjoining Defendant HEATHER S.
                                      FRICK, in both her official and personal capacities, from
                                      enforcing the NDA now and into the future;

                                d.    Award compensatory, actual, nominal, and punitive damages
                                      against Defendant HEATHER S. FRICK for violation of the
                                      constitutional rights of Plaintiff ERIC OSTERGREN except has
                                      barred by proper invocation of the Eleventh Amendment to the
                                      United States Constitution;

                                e.    Enter an order for an award of actual reasonable attorney fees
                                      and litigation expenses pursuant to 42 U.S.C. § 1988 and all
                                      other applicable laws, rules, or statutes; and
                                f.    Enter an order for all such other relief the court deems equitable.
OUTSIDE LEGAL COUNSEL PLC




                                                       JURY DEMANDED
     www.olcplc.com




                                59.   For all triable issues, a jury is demanded.
                            Date: February 24, 2019              RESPECTFULLY SUBMITTED:

                                                                 /s/ Philip L. Ellison
                                                                 OUTSIDE LEGAL COUNSEL PLC
                                                                 by PHILIP L. ELLISON (P74117)
                                                                 PO Box 107 · Hemlock, MI 48626
                                                                 (989) 642-0055
                                                                 (888) 398-7003 - fax
                                                                 pellison@olcplc.com
                                                                 Attorney for Plaintiff




                                                                9
